Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 7, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  153463 & (41)(42)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153463
                                                                     COA: 324193
                                                                     Oakland CC: 2013-248152-FC
  ADAM DONALD LUTZ,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to permit additional ground for appeal is
  GRANTED. The application for leave to appeal the February 25, 2016 judgment of the
  Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Oakland Circuit Court to determine
  whether the court would have imposed a materially different sentence under the
  sentencing procedure described in People v Lockridge, 498 Mich. 358 (2015). On
  remand, the trial court shall follow the procedure described in Part VI of our opinion. If
  the trial court determines that it would have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it may reaffirm the original sentence. If,
  however, the trial court determines that it would not have imposed the same sentence
  absent the unconstitutional constraint on its discretion, it shall resentence the defendant.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court. The motion to amend
  and clarify the record is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 7, 2016
         p1004
                                                                                Clerk